      Case 4:19-cv-03818 Document 1 Filed on 10/03/19 in TXSD Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SEBASTIAN OLUMBA,                           §
                                            §
 Plaintiff                                  §
                                            §
vs.                                         §       Civil Action No. _____________
                                            §
WESTERN WORLD INSURANCE                     §
 COMPANY,                                   §
                                            §
 Defendant                                  §

                         DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Western World Insurance Company files this Notice of Removal.

       1.     Plaintiff Sebastian Olumba is now and at the time suit was filed was a citizen of the

State of Texas. (See Appendix pages 001, ¶ 1 and 002, ¶ 7; and pages 018 - 021.)

       2.     Defendant Western World Insurance Company is now a corporation incorporated

in the State of New Hampshire and with its principal place of business in New Jersey, and at the

time suit was filed was a corporation incorporated in the State of New Hampshire and with its

principal place of business in New Jersey. (See Appendix page 001, ¶ 2; and page 022.)

       3.     Because Plaintiff is now and was a citizen of Texas when suit was filed, and because

Defendant Western World is now and was at the time suit was filed a citizen of New Hampshire

and New Jersey, complete diversity of citizenship exists among the parties.

       4.     Defendant Western World files this Notice of Removal within 30 days of the date

that the Defendant was served with the suit. (See Appendix page 015.)

       5.     The amount in controversy exceeds $75,000.00, exclusive of interests and costs.

(See Appendix page 010, ¶ 64.)

       6.     Because complete diversity of citizenship exists among the parties, and because the

DEFENDANT’S NOTICE OF REMOVAL                                                      Page 1
         Case 4:19-cv-03818 Document 1 Filed on 10/03/19 in TXSD Page 2 of 3


amount in controversy exceeds $75,000.00 exclusive of interests and costs, this action is

removable under 28 U.S.C. §§ 1332 and 1441.

         7.     Removal is also appropriate pursuant to 42 U.S.C. § 4072, because federal courts

have original and exclusive subject matter jurisdiction over cases involving disputed disallowance

or partial disallowance of federal flood insurance claims proceeds, regardless of the amount in

controversy.

         8.     Venue is proper in the present Court pursuant to 28 U.S.C. 1441(a), because the

U.S. District Court for the Southern District of Texas, Houston Division embraces the 164th District

Court, Harris County Texas where the State Court Action was originally filed and the property is

located.

         9.    True and correct copies of the state court filings to date are attached to this Notice.

(See Appendix pages 001 – 017.)

                                          CONCLUSION

         By this Notice of Removal, Defendant does not waive any objections it may have as to

service, jurisdiction or venue or any other defenses or objections it may have to this action, except

as expressly herein admitted, and Western World expressly reserves all defenses, motions and

pleas.




DEFENDANT’S NOTICE OF REMOVAL                                                         Page 2
      Case 4:19-cv-03818 Document 1 Filed on 10/03/19 in TXSD Page 3 of 3


                                              Respectfully submitted,


                                      By:        s/Robert G. Hogue
                                              Robert G. Hogue
                                              State Bar No. 09811050
                                              ROBERT G. HOGUE, P.C.
                                              Highland Park Place
                                              4514 Cole Avenue, Suite 600
                                              Dallas, Texas 75205-4193
                                              Phone: (214) 559-7107
                                              Fax: (214) 559-7101
                                              email: robhogue@msn.com

                                              COUNSEL FOR DEFENDANT
                                              WESTERN WORLD INSURANCE COMPANY


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of October, a true and correct copy of this document was
served on counsel for the Plaintiff as follows:

       Mr. Shane McClelland                                          Via e-service
       Attorney at Law
       440 Cobia Drive, Suite 101
       Katy, Texas 77494

       COUNSEL FOR THE PLAINTIFF


                                              By:      s/Robert G. Hogue
                                                     Robert G. Hogue




DEFENDANT’S NOTICE OF REMOVAL                                                        Page 3
